Citation Nr: 9913587	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-46 372	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Hadley Memorial Hospital on 
August 6, 1991, October 14, 1991, and March 1, 1992.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952 and from October 1953 to June 1961.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
decision by the VA Medical Center (VAMC) in Washington, D.C.


REMAND

The record presented to the Board in this matter is 
incomplete.  The record presently before the Board does not 
contain copies of the relevant claim(s) for payment or 
reimbursement, the VAMC's determination(s) in that regard, 
the appellant's notice(s) of disagreement (NOD(s)), or 
medical records pertaining to treatment the veteran received 
at Hadley Memorial Hospital on August 6, 1991, and March 1, 
1992.  Because the record is incomplete, a remand is required 
for further development.  38 C.F.R. § 19.9 (1998).

A remand is also required so that matters pertaining to the 
procedural posture of this case can be clarified.  Although 
the available records indicate that claim(s), NOD(s), and a 
substantive appeal in this matter were filed by an attorney, 
and a memorandum in the file suggests that the veteran has a 
fiduciary, it is presently unclear whether the attorney in 
question is acting as the veteran's fiduciary, whether the 
attorney is acting as the veteran's "next friend" due to 
the inaction or absence of a fiduciary, whether the attorney 
is acting as the veteran's designated representative before 
VA, or whether the attorney is seeking benefits on his own 
behalf or on behalf of a client other than the veteran.  See 
38 C.F.R. §§ 17.123, 20.301(b), 20.603 (1998).

Notably, the record contains a VA Form 23-22 ("Appointment 
of Veterans Service Organization as Claimant's 
Representative"), dated in September 1986 and signed by the 
veteran, which is executed in favor of Disabled American 
Veteran's (DAV), and VA regulations provide that a claim 
"may be prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601 
(1998).  Thus, in order for the attorney to be recognized as 
the veteran's designated representative before VA, there 
would have to be some demonstration on the record that the 
veteran has revoked the VA Form 23-22 in favor of DAV, either 
by doing so in writing, or by executing a new appointment in 
the attorney's favor.  See 38 C.F.R. § 20.607 (1998).  If, on 
the other hand, the attorney is acting only as the veteran's 
fiduciary or "next friend," and not as the veteran's 
designated representative, no conflict arises under 38 C.F.R. 
§ 20.601, and both the attorney and DAV may remain involved 
in the veteran's appeal, each fulfilling their respective 
roles.  Alternatively, if the attorney is seeking VA benefits 
on his own behalf, or on behalf of another client, and not as 
the veteran's fiduciary, "next friend," or designated 
representative, he needs to obtain and submit evidence which 
demonstrates that he or his client is a proper claimant under 
38 C.F.R. § 17.123 (1998).  Clarification of these matters is 
needed before the Board can proceed further.

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:

	1.  The VAMC should conduct a search for 
copies of the relevant claim(s) for 
payment or reimbursement, the VAMC's 
determination(s) in that regard, the 
appellant's NOD(s), and medical records 
pertaining to treatment the veteran 
received at Hadley Memorial Hospital on 
August 6, 1991, and March 1, 1992.  The 
VAMC should also conduct a search for 
any documents the veteran may have filed 
personally during the course of this 
appeal, to include any claim(s), NOD(s), 
substantive appeal(s), or other 
submissions he may have made.  All 
reasonable avenues for procuring the 
materials should be exhausted, and the 
documents obtained should be associated 
with the file.

	2.  The VAMC should undertake efforts to 
clarify whether the attorney in this 
matter is acting as the veteran's 
fiduciary, whether the attorney is 
acting as the veteran's "next friend" 
due to the inaction or absence of a 
fiduciary, whether the attorney is 
acting as the veteran's designated 
representative before VA, or whether the 
attorney is seeking benefits on his own 
behalf or on behalf of a client other 
than the veteran.  In so doing, the VAMC 
should obtain and incorporate into the 
file appropriate documentation which 
reflects the attorney's role in this 
matter.  Specifically, the attorney 
should be asked to indicate in writing 
whether he has been appointed the 
veteran's fiduciary by VA or a court, 
whether he is acting as the veteran's 
"next friend" due to the inaction or 
absence of a fiduciary, whether he is 
acting as the veteran's designated 
representative before VA, or whether he 
is seeking benefits on his own behalf or 
on behalf of a client other than the 
veteran.  The attorney should be asked 
to provide copies of any relevant 
letters, court orders, VA forms, or 
other documentation which clarifies his 
role in this matter, and the materials 
received should be associated with the 
file.

	3.  After the above development has been 
completed, the VAMC should review the 
file and undertake any additional 
development suggested by the record.  If 
additional, pertinent evidence has been 
received since the statement of the case 
(SOC) was issued in September 1994, and 
the benefit sought remains denied, the 
claim should be re-adjudicated and a 
supplemental SOC should be issued.  
38 C.F.R. § 19.31 (1998).

After the appellant and his representative, if any, have been 
given an opportunity to respond to any SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


